Citation Nr: 0914087	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  03-22 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to April 26, 2001, for 
service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 
and from October 1985 to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, that granted service connection 
for irritable bowel syndrome, effective from April 26, 2001.  
The Veteran submitted a notice of disagreement with that 
determination in March 2003.  

A hearing at the RO in Montgomery, Alabama, was conducted by 
acting Veterans Law Judge J. L. Prichard in September 2006.  
The case was remanded in June 2007 for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  A statement of the case was issued in February 
2008.  

In September 2008, the case was again remanded to schedule 
the Veteran for an additional hearing on the matter of 
whether there was a timely substantive appeal of the February 
2003 rating decision.  A video-conference hearing was held by 
Veterans Law Judge P.M. DiLorenzo in February 2009.  

At the time of the Board's September 2008 remand, there was 
not of record a timely substantive appeal of the February 
2003 rating decision.  However, a timely substantive appeal 
has since been produced, date stamped by the RO in March 
2008, and the Board finds that it has jurisdiction to 
consider the current appeal.  


FINDINGS OF FACT

1.  The Veteran submitted a claim for service connection for 
a stomach disorder on February 18, 1992, within one year of 
his January 28, 1992 service discharge.

2.  The RO denied service connection for gastroenteritis in a 
November 1992 rating decision.  The Veteran was notified of 
that decision and of his appellate rights on December 4, 
1992.  He did not appeal.  

3.  In August 1994, the RO denied reopening a claim for 
service connection for gastroenteritis (claimed as stomach), 
and denied service connection for spastic colon.  The Veteran 
was notified of that decision and of his appellate rights in 
September 1994.  He did not appeal.  

4.  The Veteran submitted an application to reopen his claim 
for service connection for irritable bowel syndrome (spastic 
colon) on April 26, 2001.  

5.  In a February 2003 rating decision, the RO granted 
service connection for irritable bowel syndrome, effective 
from April 26, 2001.

6.  In June 1996, relevant service treatment records were 
received, and VA's award in February 2003 was made all or in 
part on those relevant service treatment records.  


CONCLUSION OF LAW

The criteria for a January 29, 1992 effective date for the 
grant of service connection for irritable bowel syndrome are 
met.  38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. §§ 
3.156, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted to the fullest extent possible under 
the law, no further notification or assistance is necessary, 
and deciding the appeal is not prejudicial to the Veteran.

Normally, unappealed rating decisions are considered to be 
final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).  The provisions of 
38 C.F.R. § 3.156(c) (2008) indicate that at any time after 
VA issues a decision on a claim, VA receives relevant service 
department records that had existed and not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim.  An award based all or in part on such 
records is effective on the date entitlement arose or the 
date VA received the previously decided claim, whichever is 
later, or such other date as may be authorized by the 
provisions of 38 C.F.R. Part 3 applicable to the previously 
denied claim.

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(b)(2) (2008), 
the effective date for direct service connection is to be the 
day following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service.  

The Veteran filed an original claim seeking entitlement to 
service connection for a stomach condition in February 1992.  
The claim was denied as residuals of gastroenteritis in a 
November 1992 rating decision.  The November 1992 rating 
decision indicates that service treatment records were 
grossly incomplete at that time.  However, the rating 
decision made reference to the Veteran being treated for 
gastroenteritis in June 1990 and a history on separation 
examination of frequent indigestion.  The RO indicated that 
in-service gastroenteritis had healed or resolved without any 
residual disabilities.  The Veteran was informed of this 
decision by letter dated December 4, 1992, but he did not 
appeal and this decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2008).  The Veteran had communicated 
with VA after its December 1992 rating decision in May 1993, 
but clarification with his representative on June 28, 1993 
revealed that he was disagreeing with other claims that had 
been denied, and not with the claim for service connection 
for stomach disorder/residuals of gastroenteritis.  The 
representative coincidentally amended his claim to include 
service connection for spastic colon. 

In August 1994, the RO denied service connection for spastic 
colon and found that new and material evidence had not been 
received to reopen a claim for service connection for 
gastroenteritis (claimed as stomach).  The basis for its 
decision on spastic colon was that there was no evidence 
showing spastic colon was incurred or aggravated in service.  
As for gastroenteritis, the RO found that there had been no 
evidence received showing it was incurred or aggravated by 
service.  The RO notified the Veteran of its decision and of 
his appeal rights in September 1994.  He did not appeal.

In June 1996, additional service treatment records were 
received.  The service treatment records as they are now 
constituted show the Veteran to have been treated for 
gastritis with vomiting and mild dehydration in August 1983.  
In January 1984, he complained of abdominal pain, vomiting, 
and diarrhea, and the assessment was gastroenteritis with 
secondary dehydration.  In December 1986, he complained of 
diarrhea and vomiting and a painful abdomen and periumbilical 
area.  An abdominal series was normal.  The assessment was 
viral syndrome and then gastroenteritis.  In December 1986, 
the Veteran complained of diarrhea, vomiting, and abdominal 
pain, as well as weakness and lightheadedness.  The 
assessment was viral syndrome verses dehydration.  

The June 1990 service medical record mentioned in the July 
1992 rating decision was for complaints of diarrhea, 
abdominal pain, and vomiting.  Bowel sounds were hyperactive 
and the diagnosis was acute gastroenteritis.  The service 
discharge examination report from December 1991 mentioned in 
the July 1992 rating decision shows that the Veteran had 
complained of frequent indigestion and of stomach, liver, or 
intestinal trouble.  The examiner elaborated that frequent 
indigestion, stomach cramps, and diarrhea had been treated in 
1991.  Clinically, the Veteran was normal.  

A VA examiner in August 2002 reviewed the Veteran's claims 
folder and noted that the Veteran had been treated for 
abdominal pain on several occasions between 1983 and 1986, 
and his opinion was that the Veteran's current irritable 
bowel syndrome was related to his service-connected abdominal 
pain.  

In light of the evidence, the service treatment records 
received after the August 1994 rating decision are relevant 
to the matter of service connection for irritable bowel 
syndrome.  The VA examiner in August 2002 relied on them in 
rendering his medical opinion relating the Veteran's 
irritable bowel syndrome to service.  Since they are 
relevant, the provisions of 38 C.F.R. § 3.156 pertaining to 
reconsidering a claim after the receipt of relevant service 
records after a decision has been made apply.  The award made 
based all or in part on those records is to be effective on 
the later of the date entitlement arose or the date VA 
received the previously decided claim, or such other date as 
may be authorized by provisions of 38 C.F.R. Part 3 
applicable to the previously denied claim.  Id.  

Attention is now directed to the question of whether the 
Veteran's February 1992 claim should be considered as 
including irritable bowel syndrome, to determine whether 
February 18, 1992 should be considered to be the date VA 
received the previously decided claim.  If it should, the 
effective date of the award of service connection for 
irritable bowel syndrome should be the date following service 
discharge, per 38 C.F.R. § 3.400(b)(2), as that is the most 
favorable other part of 38 C.F.R. Part 3 referenced in 
38 C.F.R. § 3.156(c).  In February 1992, the Veteran 
characterized the nature and date of onset of his sickness as 
stomach disorder from November 1990 to present.  
Hypermotility of his intestinal tract was diagnosed on VA 
examination in March 1992.  Irritable bowel syndrome was 
reported by history and impression on VA evaluation in 
October 1992.  In February 1994, the Veteran stated that he 
was not a doctor, and that he only knew how he felt, and that 
he should not be punished for not knowing the correct term 
for what was wrong with him.  He mentioned having gone to the 
emergency clinic because his stomach hurt so bad he thought 
his appendix was going to bust and he wondered why, if he had 
a bacterial infection, this pain was always there.  The 
symptomatology reported all along has been essentially the 
same and the Veteran is a layperson who can not be expected 
to plead his claim with medically precise perfection.  His 
claim is to be construed liberally.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  In light of the above, the Board 
concludes that the Veteran's February 1992 claim for service 
connection for stomach disorder encompassed the matter of 
service connection for irritable bowel syndrome.  

Since the claim was received within one year of service 
discharge, the provisions of 38 C.F.R. § 3.400(b)(2) indicate 
that the effective date for the grant of service connection 
for irritable bowel syndrome should be the date following 
service discharge.  The Veteran was discharged from service 
on January 28, 1992.  Therefore, the effective date for the 
grant of service connection for irritable bowel syndrome is 
January 29, 1992.  


ORDER

A January 29, 1992 effective date for the grant of service 
connection for irritable bowel syndrome is granted.  



      _____________________________________               
_____________________________________
                          J. L. PRICHARD                                                         
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals  Veterans Law Judge, 
Board of Veterans' Appeals


 
____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


